IN THE
                         TENTH COURT OF APPEALS

                                No. 10-14-00313-CV

            IN THE INTEREST OF E.M. AND J.M., CHILDREN


                          From the 85th District Court
                              Brazos County, Texas
                        Trial Court No. 13-001081-CV-85


                                      ORDER


      The opinion in this appeal issued on May, 28, 2015. Accordingly, appellant

Jessica Makin’s Motion for Leave to Present Oral Argument is dismissed as moot.




                                       PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion dismissed as moot
Order issued and filed June 4, 2015